Title: To Alexander Hamilton from Abraham Baldwin, 26 February 1794
From: Baldwin, Abraham
To: Hamilton, Alexander



Philadelphia 26th. February 1794
Sir,

The Committee, appointed in pursuance of the inclosed resolutions, have directed me to make you acquainted with the business of their appointment. Whilst they assure themselves of your chearful co-operation in giving the fullest effect to the wishes of the House, they are desirous it should be done, in a manner, least troublesome to yourself, and most accommodated to your wishes.
The Committee will meet at 10 o’clock on Saturday next; any thing, which may occur to you on the occasion, which you wish to submit to the consideration of the Committee, either personally, or in writing, they will be happy to receive.
Yrs &c.

Ab. Baldwin, Chairman.
Alexr. Hamilton Esqr.Secretary of the Treasury.

